


110 HRES 981 EH: Recognizing March 6, 2008, as the first-ever

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. RES. 981
		In the House of Representatives, U.
		  S.,
		
			April 22, 2008
		
		RESOLUTION
		Recognizing March 6, 2008, as the first-ever
		  World Glaucoma Day, established to increase awareness of glaucoma, which is the
		  second leading cause of preventable blindness in the United States and
		  worldwide.
	
	
		Whereas glaucoma is a progressive disease of the optic
			 nerve, robbing individuals of both peripheral and central vision;
		Whereas glaucoma affects all age groups, including
			 infants, children, and the elderly;
		Whereas glaucoma disproportionately affects underserved
			 minority populations, with African-Americans having a three times greater risk
			 of developing this disease than White Americans, and it is the leading cause of
			 irreversible vision loss in African-Americans and Hispanics;
		Whereas glaucoma is the second leading cause of
			 preventable vision loss in the United States, afflicting 2,200,000 Americans,
			 and it is the leading cause of permanent blindness worldwide, afflicting
			 67,000,000 persons;
		Whereas awareness is absolutely crucial, as glaucoma often
			 has no symptoms until vision loss occurs, and it is estimated that, in the
			 United States, more than half of the individuals with glaucoma are unaware that
			 they have it and, in developing countries, 90 percent of individuals with
			 glaucoma are unaware that they have it;
		Whereas with early diagnosis and ongoing treatment, 90
			 percent of the cases where blindness occurs can be avoided and awareness is
			 crucial, so that individuals with known risk factors for glaucoma and those
			 over the age of 40 should have regular, comprehensive eye examinations that
			 include careful evaluation of the optic nerve and measurement of eye
			 pressure;
		Whereas the National Eye Institute (NEI)
			 within the National Institutes of Health (NIH) has been a
			 worldwide leader in glaucoma research, elucidating the genetic basis of
			 different types of the disease (including risk factors) and the potential for
			 gene therapy approaches, identifying factors that can protect the optic nerve
			 from damage, evaluating the potential for optic nerve cell regeneration, and
			 better understanding how elevated intraocular pressure leads to optic nerve
			 damage and how pressure-reducing drugs ultimately developed from NEI-led
			 research can reduce glaucoma progression;
		Whereas it is the role of the NEI to support research to
			 prevent, diagnose, and cure glaucoma-related vision impairment and blindness,
			 which disproportionately affects underserved minority populations; and
		Whereas the public needs to know the insidious nature of
			 glaucoma, that there are means for detecting and treating it to save sight, and
			 the importance of compliance associated with those treatments, and the
			 first-ever World Glaucoma Day is an observance planned to increase global
			 awareness in that regard: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the first-ever World Glaucoma
			 Day;
			(2)supports the efforts of the National Eye
			 Institute within the National Institutes of Health to continue research on the
			 causes of glaucoma, including genetic and environmental risk factors, glaucoma
			 prevention, the relationships between damage to the optic nerve and loss of
			 vision, societal and individual impacts, diagnostics, and treatment to save and
			 potentially restore sight; and
			(3)congratulates the American Glaucoma Society
			 for its efforts to expand awareness of the prevalence and economic burden of
			 glaucoma.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
